--------------------------------------------------------------------------------

Exhibit 10.1



NOTE PURCHASE AND SECURITY AGREEMENT
 
This Note Purchase and Security Agreement, effective as of February 27, 2020
(this “Agreement”), is entered into by and among AMERI Holdings, Inc., a
Delaware corporation (the “Company”), and 1530 Investments Series A, LLC, a
Texas Limited Liability Company (the “Investor”).
 
RECITALS
 
A.          On the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to the Investor, a secured promissory note in the principal amount of one
million dollars ($1,000,000).
 
B.          Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Note (as defined below), which is attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.          The Note.
 
(a)          Issuance of Note.  Subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to the Investor, and the Investor
agrees to purchase, a secured promissory note in the form of Exhibit A hereto
(the “Note”) in the principal amount one million dollars ($1,000,000).
 
(b)          Delivery. The sale and purchase of the Note shall take place on the
date hereof (the “Closing”).  At the Closing, the Company will deliver to the
Investor the Note against receipt by the Company of the purchase price of such
Note, which shall be equal to the principal amount of such Note (the “Purchase
Price”), and which shall be payable by: (i) check payable to the Company, or
(ii) wire transfer in accordance with the Company’s wire instructions.
 
2.          Representations and Warranties of the Company. The Company
represents and warrants to the Investor as of the Closing that:
 
(a)          Due Incorporation, Qualification, etc. The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed would reasonably be expected to have a material adverse effect on the
Company.
 
(b)          Authority. The execution, delivery and performance by the Company
of this Agreement and the Note to be executed by the Company and the
consummation of the transactions contemplated hereby and thereby (i) are within
the power of the Company and (ii) have been duly authorized by all necessary
actions on the part of the Company.



--------------------------------------------------------------------------------

(c)          Enforceability. This Agreement and the Note have been duly executed
and delivered by the Company and each constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.
 
(d)          Non-Contravention. The execution and delivery by the Company of
this Agreement and the Note and the performance and consummation of the
transactions contemplated thereby do not and will not (i) violate the Company’s
Certificate of Incorporation or Bylaws (as amended, the “Charter Documents”) or
any material judgment, order, writ, decree, statute, rule or regulation
applicable to the Company; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract to which the Company is a
party or by which it is bound; or (iii) except for the security interest in
Company assets provided in the Note, result in the creation or imposition of any
lien upon any property, asset or revenue of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties.
 
(e)          Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person (including, without limitation, the shareholders of any person) is
required in connection with the execution and delivery of this Agreement and the
Note by the Company and the performance and consummation of the transactions
contemplated hereby and thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.
 
(f)          No Violation or Default. The Company is not in violation of or in
default with respect to (i) its Charter Documents or any material judgment,
order, writ, decree, statute, rule or regulation applicable to the Company; or
(ii) any material mortgage, indenture, agreement, instrument or contract to
which the Company is a party or by which it is bound.
 
(g)          Litigation. No actions (including, without limitation, derivative
actions), suits, proceedings or investigations are pending or, to the knowledge
of the Company, threatened in writing against the Company at law or in equity in
any court or before any other governmental authority that (i) would be
reasonably expected to (alone or in the aggregate) result in a material
liability or (ii) seeks to enjoin, either directly or indirectly, the execution,
delivery or performance by the Company of the transactions contemplated thereby.
 
(h)          Title. The Company owns and has good and marketable title in fee
simple absolute to, or a valid leasehold interest in, all of its real properties
and good title to its other assets and properties.  Such assets and properties
are subject to no lien other than (i) liens for current taxes not yet due and
payable; (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due; (iii) liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation; (iv) liens,
encumbrances and defects in title which do not in any case materially detract
from the value of the property subject thereto or have a material adverse effect
on the Company, and which have not arisen otherwise than in the ordinary course
of business; and (v) liens created by the Note.


2

--------------------------------------------------------------------------------

(i)          Intellectual Property. To the best of its knowledge, the Company
owns or possesses or can obtain on commercially reasonable terms sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, processes and other intellectual property
rights necessary for its business as now conducted and as proposed to be
conducted, the lack of which could reasonably be expected to have a material
adverse effect on the Company.
 
(j)          Accuracy of Information Furnished. No representation or warranty of
the Company contained in this Agreement, as qualified by the disclosure
schedule, if any, and no certificate furnished or to be furnished to the
Investor at the Closing contains any untrue statement of a material fact or, to
the Company’s knowledge, omits to state a material fact necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made.
 
(k)          Priority.  Following the execution and delivery of the Note, the
Note will be senior in priority to all other indebtedness of the Company other
than the Company’s existing indebtedness to North Mill Capital LLC.
 
3.           Representations and Warranties of Investor. The Investor represents
and warrants to the Company upon the acquisition of such Investor’s Note as
follows:
 
(a)          Binding Obligation. The Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes valid and binding obligations of the
Investor, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
 
(b)          Securities Law Compliance.
 
(i)          The Investor has been advised that the Note and the underlying
securities have not been registered under the Securities Act, or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available.
 
(ii)         The Investor is aware that, the Company is under no obligation to
effect any such registration with respect to the Note or the underlying
securities or to file for or comply with any exemption from registration.
 
(iii)        The Investor is purchasing the Note for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof, and Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.


3

--------------------------------------------------------------------------------

(iv)        The Investor has such knowledge and experience in financial and
business matters that the Investor is capable of evaluating the merits and risks
of such investment, is able to incur a complete loss of such investment without
impairing the Investor’s financial condition and is able to bear the economic
risk of such investment for an indefinite period of time.
 
(v)         The Investor is an accredited investor as such term is defined in
Rule 501 of Regulation D under the Securities Act and shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.
 
(vi)        The residency of the Investor (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the Investor’s signature page hereto.
 
4.          Conditions to Obligations of the Investor.  The Investor’
obligations at the Closing are subject to the fulfillment, on or prior to the
Closing, of all of the following conditions, any of which may be waived in whole
or in part by the Investor:
 
(a)          Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct when
made, and shall be true and correct as of the Closing.
 
(b)          Governmental Approvals and Filings. Except for any notices required
or permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.
 
(c)          Legal Requirements. At such Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Note shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
(d)          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at such Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the applicable Investor.
 
(e)          Documents. The Company shall have duly executed and delivered to
the Investor this Agreement and the Note.
 
5.           Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Note at the Closing is subject to the fulfillment, on or
prior to the Closing of the following conditions, any of which may be waived in
whole or in part by the Company:


4

--------------------------------------------------------------------------------

(a)          Representations and Warranties. The representations and warranties
made by the Investor in Section 3 hereof shall be true and correct when made,
and shall be true and correct as of the Closing.
 
(b)          Governmental Approvals and Filings. Except for any notices required
or permitted to be filed after such Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.
 
(c)          Legal Requirements. At such Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Note shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
(d)          Purchase Price.  The Investor shall have delivered to the Company
the Purchase Price in respect of the Note.
 
6.           Collateral.
 
(a)          Security Interest.  This Agreement constitutes a  “security
agreement” within the meaning of the Uniform Commercial Code as adopted in
California (“UCC”).  In order to secure payment and performance by the Company
under the Note, the Company hereby grants, assigns, transfers, pledges, and sets
over to the Investor a security interest (the “Security Interest”) in and lien
on all of Company’s right, title, estate, claim and interest in and to any and
all of the Company’s tangible and intangible assets owned now or acquired later
by the Company of any nature whatsoever, including without limitation all
proprietary assets of the Company, and including any proceeds of any of the
foregoing (collectively “Collateral”). The Security Interest is a second
priority security interest, senior to all other indebtedness of the Company
other than with respect to the Company’s existing indebtedness to North Mill
Capital LLC the priority of which is established pursuant to, among other
things, an Intercreditor and Debt Subordination Agreement between the Investor
and North Mill Capital LLC dated of even date herewith.
 
(b)          Filings.  The Company hereby authorizes the Investor to file in any
filing office in any UCC jurisdiction any initial financing statements and
amendments thereto and to take any other action it deems reasonable to assure
itself of the security interest granted hereunder.
 
(c)          Further Assurances.  The Company agrees that at any time and from
time to time, at its expense, the Company will promptly execute and deliver all
further instruments and documents (including, without limitation, financing
statements and continuation statements), and take all further action that the
Investor may request, in order to perfect and protect the security interests
granted or purported to be granted hereby and to enable the Investor to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
 
7.          Additional Covenants.  Without the prior written approval from
Investor (e-mail shall suffice), the Company shall not take any of the following
actions:
 
(a)          amendment of the Company’s Certificate of Incorporation adverse to
the legitimate interest of Investor;



5

--------------------------------------------------------------------------------

(b)          amendment of the Company’s Bylaws adverse to the interest of
Investor;
 
(c)          any offer, sale, or issuance of any security senior to or ranking
equally with the Note (except for purchase money security interests for debt
incurred by the Company for the purchase of equipment, inventory or other items
in the ordinary course of business);
 
(d)          declare or pay any dividends or make any distributions on any of
the Company’s securities (other than dividends to accomplish a stock split);
 
(e)          redeem, purchase or otherwise acquire any of the Company’s
securities or the securities of or ownership interest in any Company subsidiary
(except for repurchases of Common Stock from employees or consultants upon
termination of service);
 
(f)          approve, consummate or enter into an agreement to consummate any
Extraordinary Event that does not expressly provide for and result in payment of
the Note immediately upon consummation of such Extraordinary Event, where
“Extraordinary Event” means a change of control of the Company or any Company
subsidiary, including (i) a merger of the Company or any Company subsidiary with
or into another entity in which the equity holders of the Company do not own
more than 50% of the voting power of the resulting entity, (ii) the sale of more
than 50% of the Company’s equity or the equity in any Company subsidiary in one
or more transactions, or (iii) the sale of substantially all of the assets of
the Company or any Company subsidiary;
 
(g)          any material, non-ordinary course of business sale, transfer or
exclusive licensing of the intellectual property or other assets of the Company
or any Company subsidiary;
 
(h)          voluntary dissolution or cessation of operations of the Company or
any Company subsidiary that does not result in payment of the Note prior to or
immediately upon such dissolution or cessation of operations; or
 
(i)           create or acquire any subsidiary, other than a subsidiary that is
and remains at all times wholly-owned by the Company.
 
8.          Default.   For purposes of this Agreement and the Note, each of the
following shall constitute a default:
 
(a)          The failure by the Company to pay any amounts due hereunder or
under the Note when due;
 
(b)          Any material adverse change occurs in condition, financial or
otherwise, of the Company or any Company subsidiary;
 
(c)          The Company shall take any action to impair or encumber the
Collateral or the assets of any Company subsidiary transfer any interest in the
Collateral or the assets of any Company subsidiary without the prior written
consent of Investor;


6

--------------------------------------------------------------------------------

(d)          A breach by the Company of any covenant, term or other provision of
this Agreement or the Note;
 
(e)          Any indebtedness for borrowed money of the Company or any Company
subsidiary is accelerated as a result of a default or breach of or under any
agreement for such borrowed money, including but not limited to loan agreements,
or a material breach under any real property lease agreements and capital
equipment lease agreements, by which Company or any Company subsidiary is bound
or obligated;
 
(f)          The Company or any Company subsidiary materially breaches any other
agreement with the Investor;
 
(g)          The Company or any Company subsidiary shall be or become insolvent,
or admit in writing its inability to pay its debts as they mature, or make an
assignment for the benefit of creditors; or the Company or any Company
subsidiary shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or for all or any substantial part of its
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Company or any Company subsidiary, as
the case may be; or the Company or any Company subsidiary shall institute (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to the Company or any Company subsidiary under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Company or any Company
subsidiary; or any judgment, writ, warrant of attachment or execution or similar
process shall be issued or levied against a substantial part of the property of
the Company or any Company subsidiary; or a petition shall be filed by or
against the Company or any Company subsidiary under the United States Bankruptcy
Code naming the Company or any Company subsidiary as debtor, and in any such
case, is not dismissed or bonded within sixty (60) days;
 
(h)          Holder (who is also referred to as “Employee” in this Section 8(h))
is terminated from employment with the Company by the Company for any or no
reason, with or without cause, or Employee terminates Employee’s employment with
the Company for Good Reason, where “Good Reason” means (i) the failure of the
Company to pay or cause to be paid or provided to Employee any compensation or
benefits as and when due pursuant to the employment terms between Employee and
the Company, including such terms as are currently in effect as demonstrated by
prior dealing between the parties, (ii) any material diminution in Employee’s
position, status, title, authority or responsibilities from those currently in
effect, (iii) any requirement by the Company that Employee primarily perform his
duties from any office or location more than fifty (50) miles from Employee’s
current location of employment (iv) any requirement that Employee report to an
officer of the Company of materially less status, title or authority than
currently in practice, (v) the Company’s assignment of duties to Employee which
are, in the aggregate, materially inconsistent with Employee’s current position,
title and job description provided, that the events described in sub-clauses (i)
through (v) of this paragraph shall constitute Good Reason only if the Company
fails to cure the occurrence of such event within ten (10) days after receipt
from Employee of written notice of the event that constitutes Good Reason; or


7

--------------------------------------------------------------------------------

(i)          The Company or any Company subsidiary shall (i) liquidate, wind up
or dissolve (or suffer any liquidation, wind-up or dissolution), (ii) suspend
its operations other than in the ordinary course of business; or
 
(j)          The Company or any Company subsidiary shall take any action to
authorize any of the actions or events set forth above in this Section 8.
 
9.           Holder Rights upon Default.  If a default occurs under this
Agreement or the Note, the Total Outstanding Debt on the Note will thereupon be
immediately due and payable, all without presentation, demand, protest or notice
of any kind, all of which are hereby waived by the Company.  Upon any default of
the Company hereunder, the Holder will have full recourse against any tangible
or intangible assets of the Company and may pursue any legal or equitable
remedies that they may have available to them and of a secured party under the
UCC.  The Holder’s remedies include, but are not limited to, the right to (a)
peaceably by its own means or with judicial assistance enter the Company’s
premises and take possession of the Collateral without prior notice to the
Company or the opportunity for a hearing, (b) dispose of the Collateral on or
outside of the Company’s premises, or any part thereof (at the sole discretion
of the Holder), at any public or private sale, for cash, upon credit or for
future delivery, (c) transfer to or register the Collateral in its own name or
the name of its nominee, and (d) require the Company to assemble the Collateral
and make it available to the Holder at a place designated by the Holder. The
Holder shall have a full right of offset for any amounts due upon such a default
against any amounts payable by the Holder to the Company.
 
(a)          Default Interest and Penalties.  Upon a default, interest shall
accrue from the date thereof, until cured at the rate of twelve percent (12%)
per annum, compounded monthly, or, if lower, the highest rate allowable pursuant
to applicable usury or other laws.  If such default is a payment default, in
addition to the foregoing, Company shall pay to the Holder(s) a penalty equal to
five percent (5%) of the amount of the payment shortfall giving rise to such
payment default, which shall be immediately due and payable.
 
(b)          Costs.  Holder shall be entitled to recover, and Company shall pay
to Holder on demand, the reasonable fees, costs and expenses (including, but not
limited to, reasonable fees, costs, expenses and disbursements of attorneys,
whether incurred in connection with negotiation or enforcement, or at trial,
appellate level, in an arbitration or judicial reference proceeding, in
bankruptcy, including, without limitation, an adversary proceeding, contested
matter, or motion, or otherwise) incurred by Holder in connection with any of
(a) retaking the Collateral, holding the Collateral, preparing for disposition
of the Collateral, processing the Collateral, and disposing of the Collateral,
(b) the collection and enforcement of the Loan, and the exercise or enforcement
of any of the other rights and remedies of Holder described in this Agreement or
the Note, and (c) any default.
 
10.         Miscellaneous.
 
(a)          Waivers and Amendments. Any provision of this Agreement and the
Note may be amended, waived or modified only upon the written consent of the
Company and Investor.
 
(b)          Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.


8

--------------------------------------------------------------------------------

(c)          Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.
 
(d)          Successors and Assigns. Subject to the restrictions on transfer
described in Section 7(f) below, the rights and obligations of the Company and
the Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e)          Replacement of the Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of the Note and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to the Company; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.
 
(f)          Assignment. The rights, interests or obligations hereunder or under
any Note may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Investor.
 
(g)          Expenses.  The Company shall, immediately upon request by Investor,
reimburse Investor for Investor’s reasonable legal fees in connection with the
negotiation and execution of this Agreement and the Note and the transactions
contemplated hereby, not to exceed $5,000 (excluding any origination fees). 
Investor may elect, in Investor’s sole discretion to withhold such fees as an
offset from the Purchase Price.
 
(h)          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to a party, upon any breach or default of any party
hereto under this Agreement of the Note, shall impair any such right, power or
remedy of such party, nor shall it be construed to be a waiver of any such
breach or default or any subsequent breach or default under this Agreement or
the Note.  Any waiver, permit, consent or approval of any kind or character
related to this Agreement or the Note, on the part of either party, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement and the Note, or by law or
otherwise afforded to either party shall be cumulative and not alternative.
 
(i)          Entire Agreement. This Agreement, together with the Note,
constitutes and contains the entire agreement among the Company and Investor and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.


9

--------------------------------------------------------------------------------

(j)          Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed, e-mailed, or delivered to each party at such party’s address set forth
on the signature page hereto, or at such other address as a party shall have
delivered by the receiving party to the other party in writing.  All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile or e-mail (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.
 
(k)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.


[remainder of this page intentionally left blank – signature pages follow]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note Purchase and Security
Agreement as of the date first written above.
 


Address for Notices:
COMPANY
     
AMERI HOLDINGS, INC.
     
By:

/s/ Dev Nhidi     Name:

Dev Nhidi
   
Title: CEO
 



INVESTOR
     
1530 INVESTMENTS SERIES A, LLC


  Address:
By: /s/ Marvin SooHoo
 
7950 Legacy Drive, Suite 400
 
Name: m2 Enterprises LLC
Title: Managing Member
Authorized Signatory for m2 Enterprise LLC:
Marvin SooHoo
 
Plano, Texas  75024
Attention: M. SooHoo
Email: msoohoo@alumniucla.edu

with a copy to:
     
Witan Law Group LLP
520 Capitol Mall, Suite 150
Sacramento, CA 95814
Attn: Douglas C. Bosley
e-mail:  dbosley@witan.law





--------------------------------------------------------------------------------